BIMINI CAPITAL MANAGEMENT ANNOUNCES THIRD QUARTER 2012 RESULTS · Third Quarter net loss of $0.8 Million · Book Value per Share of $0.52 · MBS Portfolio Remains 100% Invested in Agency MBS · Company to Discuss Results on Tuesday, November 6, 2012, at 9:00 AM ET VERO BEACH, Fla. (November 1, 2012) - Bimini Capital Management, Inc. (OTCBB:BMNM) ("Bimini Capital" or the "Company"), a real estate investment trust ("REIT"), today announced results of operations for the three month period ended September 30, 2012.The Company reported a net loss of $0.8 million for the three month period ended September 30, 2012, compared with a net loss of $1.9million for three month period ended September 30, 2011. Details of Third Quarter 2012 Results of Operations The Company's third quarter net loss of $0.8 million included net interest income of $0.8 million.Net gains on mortgage backed securities (“MBS”), which includes non-cash portfolio mark-to-market gains, realized gains on securities sold and losses on funding hedges, netted to approximately zero.The Company incurred $2.3 million of expenses consisting of audit, legal and other professional fees of $1.4 million, compensation and related benefits of $0.4 million, and other operating, general and administrative expenses of $0.5 million. During the third quarter, the Company sold MBS with a market value at the time of sale of $3.3 million, resulting in a de minimis realized gain (based on security prices from June 30, 2012).The Company recorded $0.8 million of other income, including $0.7 million of mark-to-market gains on the Company’s retained interests. Details of the MBS Portfolio Performance The Company allocates capital to two MBS sub-portfolios, the pass-through MBS portfolio (“PT MBS”), and the structured MBS portfolio, consisting of interest only (“IO”) and inverse interest-only (“IIO”) securities.The PT MBS sub-portfolio is encumbered under repurchase agreement funding, while the structured MBS sub-portfolio is not.As a result of being encumbered, the PT MBS sub-portfolio requires the Company to maintain cash balances to meet price and/or prepayment related margin calls from lenders.As of June 30, 2012, approximately 42% of the Company’s investable capital (which consists of equity in pledged PT MBS, available cash and unencumbered assets) was deployed in the PT MBS portfolio.At September 30, 2012, the allocation of capital to the PT MBS increased to approximately 53%.The relative allocation of capital between the structured MBS sub-portfolio and the PT MBS sub-portfolio changed materially in response to realized and anticipated levels of refinancing activity. The market value of the combined portfolio increased by approximately $13.8 million as the reallocation of capital to the PT MBS sub-portfolio, which is explicitly levered, resulted in $18.3 million of net-purchases of PT MBS.The decline in the structured MBS sub-portfolio of $2.5 million was the result of return on investment – which was not reinvested in structured MBS – and negative mark-to-market adjustments of $0.9 million. The tables below detail the changes to the respective sub-portfolios during the quarter, as well as the returns generated by each.During the third quarter, purchases of $21.6 million, net of sales of $3.3 million and pay-downs of $3.1million, increased the PT MBS portfolio by approximately $16.4 million.There was a $1.2 million positive mark-to-market gain for the PT MBS sub-portfolio as well.The capital allocated to the PT MBS portfolio increased approximately $2.9 million during the three months ended September 30, 2012. Capital allocated to the structured MBS portfolio decreased by $2.5 million. The market was impacted materially on September 13, 2012, when the Federal Reserve announced a third round of quantitative easing, or “QE3”, which is to be focused exclusively in Agency MBS.The program is expected to result in purchases of $40 billion per month, plus reinvestment of pay-downs on the existing Agency MBS portfolio back into Agency MBS, indefinitely.Any changes to the levels of purchases will be driven by economic activity.The market reacted quickly as Agency MBS prices rallied, the Mortgage Bankers Association refinancing index surged and the Freddie Mac survey rate decreased.After peaking in mid-July just short of 5,500, the refinance index surged from approximately 4,700 on September 7th to almost 5,900 on September 28th.The index has since receded to the pre-announcement level of approximately 4,700.The Freddie Mac survey rate likewise responded, falling from 3.75% on September 7th to 3.53% on September 28th.The survey rate has receded as well, although not all the way back to the pre-announcement level.The impact on HARP eligible mortgages continues to be less than feared, as mortgage brokers instead focus on newer loans to pristine credit borrowers.The most significant increases in refinancing activity continue to be 2010 and 2011 production mortgages with coupons in the 3.5% to 4.5% range, not the HARP eligible cohorts. Portfolio Activity for the Quarter Structured Security Portfolio Pass-Through Interest Only Inverse Interest Portfolio Securities Only Securities Sub-total Total Market Value - June 30, 2012 $ Securities Purchased - - - Securities Sold ) - - - ) Gainon Sale - - - Return on Investment n/a ) Pay-downs ) n/a n/a n/a ) Premium Lost Due to Pay-downs ) n/a n/a n/a ) Mark-to-Market ) ) ) Market Value - September 30, 2012 $ The table below presents the return on invested capital for each sub-portfolio for the three month period ended September 30, 2012.The return on invested capital in the PT MBS portfolio was approximately 15.5% for the quarter.The return on invested capital for the structured MBS portfolio was approximately (2.7%).The return was impacted by negative mark-to-market adjustments and lower realized yields, particularly in the IO sub-portfolio.The combined portfolio generated a return on invested capital of approximately 5.0%. Return on Invested Capital Structured Security Portfolio Pass-Through Interest Only Inverse Interest Portfolio Securities Only Securities Sub-total Total Capital Allocation - June 30, 2012* $ Market Value - June 30, 2012 $ Repurchase Agreement Obligations $ $
